EXHIBIT 10.1
AMENDED AND RESTATED EXECUTIVE PROTECTION AGREEMENT
          THIS AGREEMENT, as amended and restated effective as of the 12th day
of June, 2011, by and between EMS TECHNOLOGIES, INC., a Georgia corporation (the
“Company”), and Neil A. Mackay (the “Executive”), supersedes and replaces
entirely any and all previous agreements between the Company and Executive
(other than the letter agreement between Executive and the Company dated
March 19, 2007, as amended June 12, 2011) that provides Executive with
post-termination compensation, following a change in the control of the Company,
of a nature or in amounts not otherwise provided under the terms of programs and
policies applicable to the Company’s employees generally.
W I T N E S S E T H:
          WHEREAS, the Company wishes to assure both itself and its key
employees of continuity of management and objective judgment in the event of any
Change in Control (as defined below) of the Company and to provide certain other
benefits, and the Executive is a key employee of the Company and an integral
part of its management;
          NOW, THEREFORE, for and in consideration of the premises and the
mutual covenants herein contained, the parties hereby agree as follows:
          I. TERM OF AGREEMENT.
          This Agreement shall be effective immediately upon its execution by
the parties hereto. The term of this Agreement shall be for a rolling,
three-year period commencing on the date hereof, and shall be deemed
automatically (without further action by either the Company or the Executive) to
extend each day for an additional day such that the remaining term of this
Agreement shall continue to be three years. The foregoing notwithstanding, this
Agreement shall immediately cease to be effective and shall terminate if the
Executive ceases to be employed by the Company, at any time before a Change in
Control (as defined below) has occurred, in a corporate officer position of vice
president or higher position; provided, however, such cessation of the
Executive’s employment (i) was not at the request of a third party who has
indicated an intention or taken steps reasonably calculated to effect a Change
in Control, (ii) did not otherwise occur in connection with a Change in Control
that in fact occurs, or (iii) did not occur in connection with a
Board-authorized plan for, or Board-authorized implementation efforts with
respect to, a Change in Control (whether or not such Change in Control in fact
occurs).
          II. DEFINITIONS.
          1. Board — The Board of Directors of the Company, or its successor.
          2. Cause — The term “Cause” as used herein shall mean: (i) any act
that constitutes, on the part of the Executive, (a) fraud, dishonesty, gross
negligence, or willful misconduct and (b) that directly results in material
injury to the Company, or (ii) the Executive’s conviction of a felony or crime
involving moral turpitude. A termination of the Executive for “Cause” based on
clause (i) of the preceding sentence shall take effect 30 days after the Company
gives written notice of such termination to the Executive specifying the conduct
deemed to qualify as Cause, unless the Executive shall, during such 30-day
period, remedy the events or circumstances constituting Cause to the reasonable
satisfaction of the Company. A

 



--------------------------------------------------------------------------------



 



termination for Cause based on clause (ii) above shall take effect immediately
upon giving of the termination notice.
          3. Change in Control — The term “Change in Control” as used herein
shall mean the occurrence of one of the following:
(i) the Company consolidates or merges with or into another corporation, or is
otherwise reorganized, if the Company is not the surviving corporation in such
transaction or if after such transaction any other corporation, association or
other person, entity or group or the shareholders thereof own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock or more
than 50% of the assets of the Company; or
(ii) more than 35% of the then-outstanding shares of common stock of the Company
are, in a single transaction or in a series of related transactions, sold or
otherwise transferred to or are acquired by any other corporation, association
or other person, entity or group, whether or not any such shareholder or any
shareholders included in such group were shareholders of the Company prior to
the Change in Control; or
(iii) an election, or series of related elections (including a series of
contested elections involving either one or more of the same nominees or
nominees of the same party or of affiliated parties) of members of the Board of
Directors shall occur such that a majority of such members following such
election(s) shall not have been nominated or recommended for election by a
majority of the members of the Board of Directors who were serving immediately
prior to such election (or the latest in such series of election); or
(iv) the occurrence of any other event or circumstance which is not covered by
(i) through (iii) above which the Board determines affects control of the
Company and constitutes a Change in Control for purposes of this Agreement.
          4. Disability — The term “Disability” shall mean the Executive’s
inability as a result of physical or mental incapacity to substantially perform
his or her duties for the Company on a full-time basis for a period of six
months.
          5. Excess Severance Payment — The term “Excess Severance Payment”
shall have the same meaning as the term “excess parachute payment” defined in
Section 280G(b)(1) of the Code.
          6. Severance Payment — The term “Severance Payment” shall have the
same meaning as the term “parachute payment” defined in Section 280G(b)(2) of
the Code.
          7. Present Value — The term “Present Value” shall have the same
meaning as provided in Section 280G(d)(4) of the Code.
          8. Reasonable Compensation — The term “Reasonable Compensation” shall
have the same meaning as provided in Section 280G(b)(4) of the Code.
          III. BENEFITS UPON TERMINATION.
          1. Termination Upon Change in Control — If a Change in Control occurs
during the term of this Agreement and the Executive’s employment is terminated
either:

2



--------------------------------------------------------------------------------



 



(i)   prior to a Change in Control and (x) at the request of a third party who
has indicated an intention or taken steps reasonably calculated to effect a
Change in Control, (y) otherwise in connection with a Change in Control that in
fact occurs, or (z) occurred in connection with a Board-authorized plan for, or
Board-authorized implementation efforts with respect to, a Change in Control
(whether or not such Change in Control in fact occurs), or   (ii)   on or within
24 months after a Change in Control, and such termination is a result of
Involuntary Termination or Voluntary Termination, as defined below,

then the benefits described in Section 2 below shall, subject to Article IV of
this Agreement, be paid or provided to the Executive. The fact that Executive is
eligible for early, normal or delayed retirement under a Company retirement plan
at the time of his or her termination shall not make him or her ineligible to
receive benefits hereunder. For the purposes of the following definitions, the
term “Company” shall include the Company’s subsidiaries and any successor as a
result of the Change in Control to the business and assets of the Company or its
subsidiaries.
(a) Involuntary Termination — For purposes hereof, “Involuntary Termination”
shall mean termination of employment that is involuntary on the part of the
Executive and that occurs for reasons other than Cause, Disability or death.
(b) Voluntary Termination — For purposes hereof, “Voluntary Termination” shall
mean termination of employment that is voluntary on the part of the Executive,
and, in the judgment of the Executive, is due to, and which occurs within six
months of:
(i) the assignment to the Executive of any duties inconsistent with the
Executive’s title and status in effect prior to the Change in Control, a
material increase or decrease in the Executive’s responsibilities at the Company
from those in effect immediately prior to the Change in Control, or an adverse
alteration in the nature or status of such responsibilities (other than any such
alteration to the extent incidental to the fact that the Company may no longer
be a public company);
(ii) a reduction by the Company of the Executive’s base salary from such salary
in effect prior to the Change in Control;
(iii) the relocation of the Company’s principal executive offices to a location
outside the Atlanta, Georgia metropolitan area, or the Company’s requiring the
Executive to be based anywhere other than the Company’s principal executive
offices (or other office within the same metropolitan area as any office
principally used by the Executive during the year preceding the Change in
Control), except for required travel on the Company’s business to an extent
substantially consistent with the Executive’s business travel obligations prior
to the Change in Control;
(iv) the failure by the Company, without the Executive’s consent, to pay to the
Executive any portion of the Executive’s then-current compensation (including
base salary and annual bonus to the extent payable under the terms of annual
bonus programs in effect from time to time), or to pay to the Executive any
portion of an installment of deferred compensation

3



--------------------------------------------------------------------------------



 



under any deferred compensation program of the Company, in each case within
seven days of the date such compensation is due;
(v) the failure by the Company to continue in effect any compensation plan in
which the Executive participates immediately prior to the Change in Control,
which is material to the Executive’s total compensation, including but not
limited to the Company’s annual bonus plan, stock option plan, or any similar or
substitute plans adopted prior to the Change in Control, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan, or the failure by the Company to continue the
Executive’s participation in such plan (or in such substitute or alternative
plan) on a basis not materially less favorable, both in terms of the amount of
benefits provided (or potentially available under incentive compensation
programs) and the level of the Executive’s participation relative to other
participants, as existed immediately prior to the Change in Control;
(vi) the failure by the Company to continue to provide the Executive with
benefits substantially similar to those enjoyed by the Executive under any of
the Company’s life insurance, medical, health and accident or disability plans
in which the Executive was participating immediately prior to the Change in
Control, or the taking of any action by the Company which would directly or
indirectly materially reduce any of such benefits or would deprive the Executive
of any material fringe benefit otherwise enjoyed by the Executive immediately
prior to the Change in Control; or
(v) the failure of any successor to assume this Agreement as provided in
Section V.2 below.
A termination shall not be considered voluntary within the meaning of this
Agreement if such termination is the result of Cause, Disability or death of the
Executive. The Executive’s continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act relating to
Voluntary Termination hereunder.
          2. Benefits to be Provided — If the Executive becomes eligible for
benefits under Section 1 above, the Company shall pay or provide to the
Executive the compensation and benefits set forth in this Section 2.
(a) Salary — The Executive will continue to receive his or her current salary
(subject to withholding of all applicable taxes and any amounts referred to in
Section 2(b) below) for the period specified below following his date of
termination in the same manner as it was being paid as of the date of
termination; provided, however, that the salary payments provided for hereunder
shall be paid in a single lump sum payment, to be paid not earlier than six
months and one day, and not later than seven months, after his or her
termination of employment; provided, further, that the amount of such lump sum
payment shall be determined by taking the salary payments to be made and
discounting them to their Present Value on the date the Executive’s employment
is terminated, increased by interest on such amount for each day from the 31st
day after termination of employment until the date of payment, calculated on a
daily basis at a rate per annum equal to the rate used to determine such Present
Value. For purposes hereof, the

4



--------------------------------------------------------------------------------



 



Executive’s “current salary” shall be the highest rate in effect during the
six-month period prior to the Executive’s termination. The period for which such
salary payments shall be so made shall be as follows:
(i) 36 months in the case of a Change in Control occurring without the prior
approval of the Board of Directors; or
(ii) 30 months in the case of a Change in Control occurring with the prior
approval of the Board of Directors.
(b) Health and Life Insurance Coverage — The health and life insurance benefits
coverage (including any executive medical plan or split dollar insurance plan)
provided to the Executive at his or her date of termination (or, if greater,
within six months prior to such date of termination), shall be provided by the
Company (no less frequently than monthly) at its expense at the same level and
in the same manner as if his or her employment had not terminated (and, if
applicable, such coverage had not been terminated or modified within six months
prior to such date of termination), but subject to the customary changes in such
coverages if the Executive reaches age 65 or has similar changes in personal or
family circumstances, beginning on the date of such termination and ending on:
(i) the date 12 months from the date of such termination in the case of a Change
in Control occurring without the prior approval of the Board of Directors, or
(b) the date 18 months from the date of such termination in the case of a Change
in Control occurring with the prior approval of the Board of Directors. Any
additional coverages the Executive had at termination, including dependent
coverage, will also be continued for such period on the same terms, to the
extent permitted by the applicable policies or contracts. Any costs the
Executive was paying for such coverages at the time of termination shall be paid
by the Executive by separate check payable to the Company each month in advance.
If the terms of any benefit plan referred to in this subsection do not permit
continued participation by the Executive, then the Company will arrange for
other coverage at its expense providing substantially similar benefits with the
Executive to pay for such coverage no more than the Executive was paying at the
time of termination under the terms of any benefit plan as described above. The
coverages provided for in this subsection shall be applied against and reduce
the period for which COBRA will be provided, and may at the Company’s election
be provided as COBRA coverage, subject to payment by the Company to the
Executive (monthly in advance) of additional compensation equal to the excess of
the COBRA premium over the costs otherwise payable by the Executive as provided
above, in each case as in effect from time to time, plus an additional amount as
necessary to reimburse the Executive for additional taxes payable on both such
additional compensation and such additional amount at a combined tax rate of
45%; provided, however, that the first of any such payments by the Company shall
be made no earlier than six months and one day, and not later than seven months,
after the Executive’s termination of employment and shall include all amounts so
payable with respect to the first seven months following such termination.

5



--------------------------------------------------------------------------------



 



(c) Stock Options — As of the Executive’s date of termination, all outstanding
stock options granted to the Executive under any stock option plan or program
maintained by the Company shall become 100% vested and immediately exercisable,
and shall thereafter remain exercisable until the expiration dates otherwise in
effect had the Executive remained continuously employed by the Company.
(d) Annual Bonus for the Year Preceding Termination — If not previously paid,
the Company shall pay to the Executive cash incentive compensation for the year
preceding the year in which the termination occurs, in an amount determined in
accordance with, and payable as provided in, the Company’s Executive Annual
Incentive Compensation Plan (or successor or replacement plan) as in effect for
such preceding year.
(e) Annual Bonus for the Year of Termination — In the case of a Change in
Control occurring with the prior approval of the Board of Directors, the Company
shall pay to the Executive cash incentive compensation for the year in which the
termination occurs in the amount determined in accordance with, and payable as
provided in, the Company’s Executive Annual Incentive Compensation Plan (or
successor or replacement plan) as in effect for such year.
(f) Effect of Death — In the event of the Executive’s death after he becomes
entitled to payments or benefits hereunder, the payments and benefits shall be
continued to his or her spouse for the remainder of the applicable 36-, 24- or
12-month period. If the Executive is not married, the payments and benefits
shall cease on his or her date of death.
(g) Allocation for Non-Competition Obligation. — A portion of the payments paid
to Executive under this Agreement in the amount of $500,000 is paid to Executive
as consideration for Executive’s Non-Competition Obligation under Article VII of
this Agreement.
          IV. LIMITATION OF BENEFITS.
          1. Limitation of Amount — Notwithstanding anything in this Agreement
to the contrary, if any of the compensation or benefits payable, or to be
provided, to the Executive by the Company under this Agreement or otherwise are
treated as Excess Severance Payments (whether alone or in conjunction with
payments or benefits outside of this Agreement), the compensation and benefits
provided under this Agreement or otherwise shall be modified or reduced in the
manner provided in Section 2 below to the extent necessary so that the
compensation and benefits payable or to be provided to the Executive under this
Agreement that are treated as Severance Payments, as well as any compensation or
benefits provided outside of this Agreement that are so treated, shall not cause
the Company to have paid an Excess Severance Payment. In computing such amount,
the parties shall take into account all provisions of Code Section 280G, and the
regulations thereunder, including making appropriate adjustments to such
calculation for amounts established to be Reasonable Compensation, and for
amounts paid to the Executive as consideration for the Executive’s
Non-Competition Obligation under Article VII of this Agreement. The
determinations under this Section IV.1 with regard to Excess

6



--------------------------------------------------------------------------------



 



Severance Payments shall be made by an independent accounting firm selected by
the Company and the Executive, which shall provide detailed supporting
calculations to the parties.
          2. Modification of Amount — In the event that the amount of any
Severance Payments which would be payable to or for the benefit of the Executive
under this Agreement must be modified or reduced to comply with this Article,
the Executive shall direct which Severance Payments are to be modified or
reduced but only to the extent that the right to direct, and the actual
direction of, which Severance Payments are to be modified or reduced does not
result in any failure of this Agreement to comply with Section 409A of the Code.
If the right to direct, or the actual direction of, which Severance Payments are
to be modified or reduced would result in any failure of this Agreement or any
other arrangement to comply with Section 409A of the Code, then, in lieu of the
Executive’s right to direct which Severance Payments are to be reduced or
modified, the order of reduction, on a pro rata basis within each category,
shall be first any such cash payments, next any equity compensation, then any
medical or life insurance and lastly any other remaining payments or benefits.
No increase in the amount of any payment shall be made without the consent of
the Company.
          3. Avoidance of Penalty Taxes — This Article shall be interpreted so
as to avoid the imposition of excise taxes on the Executive under Section 4999
of the Code or the disallowance of a deduction to the Company pursuant to
Section 280G(a) of the Code with respect to amounts payable under this Agreement
or otherwise. In connection with any Internal Revenue Service examination, audit
or other inquiry, the Company and the Executive agree to take action to provide,
and to cooperate in providing, evidence to the Internal Revenue Service that the
compensation and benefits provided under this Agreement or otherwise do not
result in the payment of Excess Severance Payments.
          4. Additional Limitation — In addition to the limits otherwise
provided in this Article, to the extent permitted by law the Executive may in
his or her sole discretion elect to reduce (or change the timing of) any
payments he may be eligible to receive under this Agreement or otherwise to
prevent the imposition of excise taxes on the Executive under Section 4999 of
the Code or to otherwise reduce or delay liability for taxes owed under the
Code; but, only if the right of the Executive to elect to reduce (or change the
timing of) any payments he or she may be eligible to receive under this
Agreement or otherwise, or any actual election to reduce (or change the timing
of) any payments he or she may be eligible to receive under this Agreement or
otherwise, will not result in any failure of this Agreement or other arrangement
to comply with Section 409A of the Code.
          V. MISCELLANEOUS.
          1. Notices — Any notice to a party required or permitted to be given
hereunder shall be in writing and shall be deemed given when delivered and shall
be hand delivered, sent by facsimile transmission with request for confirmation
of receipt, or mailed registered or certified mail (return receipt requested),
to such party at such party’s address as specified below, or at such other
address as such party shall specify by notice to the other.

         
 
  If to the Company:   EMS Technologies, Inc.
 
      660 Engineering Dr.
 
      Norcross, GA 30092
 
      Attention: General Counsel

7



--------------------------------------------------------------------------------



 



          If to the Executive, to his or her last address provided to the
Company by the Executive, and if none as otherwise shown on the records of the
Company.
          2. Assignment — This Agreement shall inure to the benefit of and shall
be binding upon the parties hereto and their respective executors,
administrators, heirs, personal representatives and successors, but, except as
hereinafter provided, neither this Agreement nor any right hereunder may be
assigned or transferred by either party thereto, or by any beneficiary or any
other person, nor be subject to alienation, anticipation, sale, pledge,
encumbrance, execution, levy or other legal process of any kind against the
Executive, his or her beneficiary or any other person. Notwithstanding the
foregoing, any person or business entity succeeding to substantially all of the
business of the Company by purchase, merger, consolidation, sale of assets or
otherwise, shall be bound by this Agreement and must assume all obligations of
the Company set forth in this Agreement, and the Company shall use its
reasonable best efforts to obtain such assumption prior to the effective date of
any such succession.
          3. No Obligation to Fund — The agreement of the Company (or its
successor) to make payments to the Executive hereunder shall represent solely
the unsecured obligation of the Company (and its successor), except to the
extent the Company (or its successor) in its sole discretion elects in whole or
in part to fund its obligations under this Agreement pursuant to a trust
arrangement or otherwise.
          4. Applicable Law — This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Georgia.
          5. Arbitration of Disputes; Expenses — All claims by the Executive for
compensation and benefits under this Agreement shall be directed to and
determined by the Board and shall be in writing. Any denial by the Board of a
claim for benefits under this Agreement shall be delivered to the Executive in
writing within 20 days following the submission of such claim, and shall set
forth the specific reasons for the denial and the specific provisions of this
Agreement relied upon. Any further dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Atlanta, Georgia, in accordance with the commercial arbitration rules of the
American Arbitration Association then in effect. The arbitration award shall be
final and binding upon the parties, and judgment upon the award may be entered
on the arbitrator’s award in any court having jurisdiction. Any arbitration
award in favor of the Executive, in whole or in part, shall include interest, at
the rate of 10% per annum, on the amount awarded from the date it was due for
payment as provided in this Agreement. In the event the Executive incurs legal
fees and other expenses in seeking to obtain or enforce any rights or benefits
provided by this Agreement and is successful, in whole or in part, in obtaining
or enforcing any such rights or benefits through settlement, arbitration or
otherwise, the Company shall pay, and any arbitration award shall include, the
Executive’s reasonable legal fees and expenses incurred in enforcing this
Agreement and the Executive’s share of the fees of the arbitrator, such fees and
expenses to be paid by the Company promptly but in any event within 30 days
after any final settlement, arbitration or adjudication of any denial of claim
for benefits hereunder. Except to the extent provided in the preceding sentence,
each party shall pay its own legal fees and other expenses associated with any
dispute, provided, that the fee for the arbitrator shall be shared equally.

8



--------------------------------------------------------------------------------



 



          6. Amendment — This Agreement may only be amended by a written
instrument signed by the parties hereto, which makes specific reference to this
Agreement.
          7. Severability — If any provision of this Agreement shall be held
invalid or unenforceable by any court of competent jurisdiction, such holding
shall not invalidate or render unenforceable any other provisions hereof.
          8. Other Benefits — Nothing in this Agreement shall limit or replace
the compensation or benefits payable to the Executive, or otherwise adversely
affect the Executive’s rights, under any other benefit plan, program or
agreement to which the Executive is a party, including, but not limited to, the
letter agreement between Executive and the Company dated March 19, 2007, as
amended effective as of June 12, 2011.
          VI. SECTION 409A COMPLIANCE.
          Notwithstanding any other provision of this Agreement to the contrary,
it is intended that any payment or benefit provided pursuant to or in connection
with this Agreement that is considered to be nonqualified deferred compensation
subject to Section 409A of the Code shall be provided and paid in a manner, and
at such time, including without limitation payment and provision of benefits
only in connection with the occurrence of a permissible payment event contained
in Section 409A, that complies with the applicable requirements of Section 409A
of the Code, to avoid the unfavorable tax consequences provided therein for
non-compliance. For purposes of this Agreement, all rights to payments and
benefits hereunder shall be treated as rights to receive a series of separate
payments and benefits to the fullest extent allowed by Section 409A of the Code.
If the Executive is a key employee (as defined in Section 416(i) of the Code
without regard to Paragraph (5) thereof) and any of the Company’s stock is
publicly traded on an established securities market or otherwise, then payment
of any amount or provision of any benefit under this Agreement which is
considered nonqualified deferred compensation subject to Section 409A of the
Code shall be deferred for six (6) months and one (1) day after termination of
the Executive’s employment or, if earlier, the Executive’s death, to the extent
required by Section 409A of the Code (the “409A deferral period”). In the event
such payments are otherwise due to be made during the 409A deferral period, the
payments which would otherwise have been made in the 409A deferral period shall
be accumulated and paid in a lump sum as soon as the 409A deferral period ends,
and the balance of the payments shall be made as otherwise scheduled. In the
event benefits are required to be deferred, any such benefit may be provided
during the 409A deferral period at the Executive’s expense, with the Executive
having the right to reimbursement from the Company once the 409A deferral period
ends, and the balance of the benefits shall be provided as otherwise scheduled.
For purposes of this Agreement, termination or cessation of employment shall
mean a “separation from service” within the meaning of Section 409A of the Code
where it is reasonably anticipated that no further services would be performed
after such date or that the level of bona fide services the Executive would
perform after that date (whether as an employee or independent contractor) would
permanently decrease to no more than 20% of the average level of bona fide
services performed over the immediately preceding 36-month period (or, if
lesser, Executive’s period of service).

9



--------------------------------------------------------------------------------



 



          VII. NON-COMPETITION OBLIGATION
     For a period of six (6) months following Executive’s termination of
employment for any reason, Executive shall not (a) organize or form any other
business that will compete with the Business of the Company (as defined below)
or (b) engage in the executive management of, or provide consulting services
concerning the executive management of, any person or business entity that
competes with the Business of the Company, other than the Company or its
affiliates within the Territory. The term “Business of the Company” means the
design, development, manufacturing, sale and provision of wireless connectivity
solutions addressing the enterprise mobility, communications-on-the-move,
tracking and in-flight connectivity markets for commercial and government users,
including but not limited to:
     (i) Aviation. The design, development, manufacturing, sale and provision of
(a) satellite-based communications through a broad array of terminals and
antennas for the aeronautical markets and (b) in-cabin connection devices and
computers to process data on board aircraft, including rugged data storage,
airborne connectivity, air-to-ground connectivity, and data recording and replay
equipment;
     (ii) Defense and Space. The design, development, manufacturing, sale and
provision of antenna and radio frequency beam management systems for a broad
range of military and commercial applications, including mobile network-centric
operations, RADAR for battlefield visibility and precision strike, satellite
sub-system, and commercial aero connectivity;
     (iii) LXE. The design, development, manufacturing, sale and provision of
rugged mobile computers and wireless networks, which includes mobile computers
that incorporate WLAN radios, wireless access points that provide a radio link
to the wire network and associated host computers, and software that manages and
facilitates the communications process with the database; or
     (iv) Global Tracking. The design, development, manufacturing, sale and
provision of satellite-based communication products and services for telematics
and micro telemetry applications into global markets, including those which
enable customers to locate, track, communicate, and safeguard mobile assets,
fleets, cargo and personnel, as well as to monitor fixed assets in hostile and
remote terrains.
The term “Territory” means the territory for which Executive is providing
services at the time of termination of Executive’s employment. Executive
acknowledges and agrees that the Territory identified in this Article VII is an
area for which Executive performs services for the Company by being actively
engaged as a member of the Company’s executive management team. Executive agrees
that Executive’s obligations under this Article VII are obligations which will
continue beyond the date Executive’s employment terminates and that such
obligations are reasonable and necessary to protect the Company’s legitimate
business interests. Executive agrees that the remedies at law available to the
Company for any actual or threatened breach by Executive of the covenants in
this Article VII would be inadequate and that the Company shall be entitled to
specific performance of the covenants in this Article VII, including entry of an
ex parte, temporary restraining order in state or federal court, preliminary and
permanent injunctive relief against activities in violation of this Article VII,
or both, or other appropriate judicial remedy, writ or order, in addition to any
damages and legal expenses which the Company may be legally entitled to recover
without the purchase and posting of bond or other security.

10



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed on its behalf by its duly authorized officers and the Executive has
hereunder set his or her hand, as of the date first above written.

            EMS TECHNOLOGIES, INC.
            By: John B. Mowell
Title: Chairman of the Board     Date:
 
   

            (Corporate Seal)
                Attest:        Assistant Secretary     

            EXECUTIVE
            Neil A. MacKay      Date:
 
   

11